Citation Nr: 0920737	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  99-13 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a kidney and bladder disability.  

2.  Entitlement to service connection for a kidney and 
bladder disability.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for pes planus.  

5.  Entitlement to service connection for pseudofolliculitis 
barbae.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to 
August 1972.  He also had inactive duty for training and 
active duty for training in the Army Reserve during the 
period from November 1973 to November 1992.  That Army 
Reserve duty included active duty for training in each of the 
periods beginning in November of one year and ending in 
November of the next year as follows: 14 days in 1973 to 
1974, 1974 to 1975, 1975 to 1976, 1976 to 1977, 16 days in 
1977 to 1978, 14 days in 1978 to 1979, 15 days in 1979 to 
1980, 14 days in 1980 to 1981; 15 days in 1986 to 1987, and 
one day in 1988 to 1989.  He also had inactive duty for 
training in the years 1973 through 1981, 1983 to 1984, 1986 
to 1987, and 1991 to 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2002 and February 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  In the February 
2006 rating decision, the RO determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for hemorrhoids.  The RO 
addressed the Veteran's claims regarding the other claimed 
disabilities in the January 2002 rating decision.  

In June 2004, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  A bladder and kidney disability was not caused by VA 
treatment of the Veteran.  

2.  A bladder and kidney disability did not have onset and 
was not aggravated during the Veteran's active duty, did not 
manifest within one year of separation from active duty, did 
not result from an injury during any period of inactive duty 
for training and did not have onset during and was not 
aggravated by any period of active duty for training.  

3.  Hypertension did not have onset and was not aggravated 
during the Veteran's active duty, did not manifest within one 
year of separation from active duty, did not result from an 
injury during any period of inactive duty for training, and 
did not have onset during and was not aggravated by any 
period of active duty for training.  

4.  Pes planus did not have onset and was not aggravated 
during the Veteran's active duty, did not result from an 
injury during any period of inactive duty for training, and 
did not have onset during and was not aggravated by any 
period of active duty for training.  

5.  Pseudofolliculitis barbae did not have onset and was not 
aggravated during the Veteran's active duty, did not result 
from an injury during any period of inactive duty for 
training, and did not have onset during and was not 
aggravated by any period of active duty for training.  

6.  The RO denied a claim for service connection for 
hemorrhoids in an unappealed December 1972 rating decision.  

7.  Evidence added to the record since the December 1972 
rating decision that denied service connection for 
hemorrhoids, that his not cumulative or redundant of evidence 
already of record, raises a reasonable possibility of 
substantiating that claim.  

8.  Hemorrhoids did not have onset and were not aggravated 
during the Veterans active duty, were not caused or 
aggravated by an injury during any period of inactive duty 
for training, and were did not have onset and were not 
aggravated any period of active duty for training.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for a bladder and kidney disability have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.361 (2008).  

2.  The criteria for service connection for a bladder and 
kidney disability have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

4.  The criteria for service connection for pes planus have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

5.  The criteria for service connection for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R.  
§§ 3.102, 3.303 (2008).

6.  The December 1972 rating decision that denied a claim of 
entitlement to service connection for hemorrhoids is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2008).

7. New and material evidence has been received since the 
December 1972 rating decision that denied entitlement to 
service connection for hemorrhoids and that claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  

8.  The criteria for service connection for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

Pseudofolliculitis barbae, hypertension, and pes planus 
claims

On November 23, 2005, the Board issued two decisions.  In one 
of those decisions, the Board denied service connection for 
hypertension, pseudofolliculitis barbae, and pes planus.  The 
Veteran appealed that decision to the U.S. Court of Appeals 
for Veterans' Claims (Court).  In a January 2008 Memorandum 
Decision, the Court vacated the November 2005 Board decision 
as to those issues and remanded those issues to the Board.  
The other Board decision issued on November 23, 2005 is final 
and no issue decided in that decision is before the Board at 
this time.  

There were two reasons for the Court's vacatur of the Board 
decision.  First, the Court determined that the Board not 
fulfilled its requirement under 38 U.S.C.A. § 7104(d)(1) to 
provide written reasons and bases for its decisions.  
Specifically, that Court found that the Board was unclear as 
to the nature and time of the Veteran's service with the Army 
Reserve after his separation from active service in 1972, and 
the impact, if any, of any such service on whether service 
connection was warranted for the Veteran's claimed 
disabilities.  

Second, the Court determined that errors in the notice 
required under the Veterans Claims Assistance Act (VCAA) 
required the matter to be vacated and remanded.  The Board 
discusses VCAA notice in the 'Duties to notify and assist' 
section of the instant decision.  

Service determination

Upon review of the record the Board finds sufficient evidence 
to verify the Veteran's service in the Army Reserve.  Of 
record is a document from the Department of the Army , U.S. 
Army Reserve Personnel Command, dated March 3, 2005 and 
received by the RO on March 15, 2005.  This letter is 
entitled "Retirement Points Accounting System RPAS Master 
Inquiry Update."  Contained in the document is a year by 
year accounting of the Veteran's service with regard to 
points earned toward retirement.  Each retirement year has a 
beginning date on November 24 of one year and an ending date 
of November 23 of the following year.  The first year listed 
is the year November 24, 1970 to November 23, 1971.  Each 
consecutive year is listed, ending with the year November 24, 
1994 to November 23, 1995.  This corresponds to the Veteran's 
report that he was in the Army Reserves until December 1995.  

Over this time frame the Veteran accumulated 1511 total 
retirement points.  Listed at the bottom of the page is that 
he had 11 years, 0 months and 0 days of "QUALFYING YRS" and 
34 years, 6 months, and 18 days of "LONGEVITY."  An 
accompanying letter addressed to the Veteran reported that he 
had completed 11 years, 0 months, and 0 days of qualifying 
service for retirement and thus was not eligible to receive 
retirement pay.  The letter explained that to be eligible for 
retirement pay at age 60 the soldier must have completed a 
minimum of 20 qualifying years of service.  

The master update lists that the Veteran had 365 retirement 
year active retirement points in the 1970 to 1971 year, 273 
retirement year active duty retirement points in the 1971 to 
1972 year and no more than 16 retirement year active duty 
retirement points for any other year.  There are also 
inactive duty retirement points for years 1973 through 1981, 
1983 to 1984, 1986 to 1987, and 1991 to 1992.  

Also of record is another document from the same 
organization, submitted by the Veteran in November 2002.  
This document provides the same information but in a slightly 
different format.  

The Board believes that the discussion above addresses the 
Court's concerns. 

Bladder and kidney, and hemorrhoid claims

In that same November 23, 2005 decision, the Board reopened a 
previously denied claim of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 and 
remanded that issue to the RO via the Appeals Management 
Center (AMC).  That issue was not disturbed on appeal to the 
Court.  In that Remand, the Board directed that the Veteran 
and his representative should be provided with 38 U.S.C.A. 
§ 5103(a) compliant notice as to any information or lay or 
medical evidence not previously provided that is necessary to 
substantiate his claims for kidney or bladder disease during 
service or as a result of VA medical treatment and of what 
information or evidence the Veteran should provide and what 
information or evidence VA will attempt to obtain on his 
behalf.  The Board also directed that, if the case was not 
resolved, the Veteran's claim should be readjudicated and a 
supplemental statement of the case issued.  

Following that Remand, the AMC sent a letter to the Veteran 
and his representative providing the notice specified in the 
Remand and the matter was returned to the Board.  The claims 
for service connection and for compensation under § 1151 were 
not readjudicated.  

In April 2008, the Board again remanded the issue to the RO 
via the AMC so that the claims could be readjudicated, as the 
Board had previously directed.  In that April 2008 Remand, 
the Board also directed the RO/AMC to issue a corrective VCAA 
notice letter with respect to the Veteran's claim to reopen a 
previously denied claim for service connection for 
hemorrhoids.  In October 2008, the AMC sent the Veteran the 
letter with regard to his claim for service connection for 
hemorrhoids.  In February 2009, the AMC issued a supplemental 
statement of the case readjudicating the claims.  The actions 
specified with in the November 2005 and April 2008 Remands 
having been completed, the matters have properly been 
returned to the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Regarding the above issues, the Board believes that the 
discussion above addresses the Court's concerns regarding 
notice. 

Merits determinations

Service connection may be granted for a disability resulting 
from injury suffered or disease contracted in line of duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service of the United States.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Certain chronic diseases, including hypertension and chronic 
renal disease, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

The term "aggravation" means an increase in severity of the 
disability beyond its natural progression.  38 C.F.R. 
§ 3.306(a).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see 
also 38 C.F.R. § 3.6, which defines active duty, active duty 
for training and inactive duty for training.  Presumptive 
periods do not apply to active duty for training or inactive 
duty for training.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  

One of the Veteran's claims for compensation benefits, the 
claim involving a bladder or kidney disability, is based on 
two theories of entitlement.  First, the Veteran contends 
that he suffers from such disability due to his military 
service.  Second, he contends that treatment by VA with 
Ibuprofen and/or Naprosyn caused a kidney and/or bladder 
disability.  This second theory of entitlement is based on 38 
U.S.C.A. § 1151.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or death.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  38 C.F.R. § 3.361(b).  Each body part or system 
involved is considered separately.  Id.

To establish actual cause, evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability or death.  
Merely showing that the Veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish actual cause.  38 C.F.R. § 
3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(c)(3).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (as explained in paragraph (c) of this section); and 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  Id.  
This element of a 38 U.S.C.A. § 1151 claim is hereinafter 
referred to as the proximate cause element.

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Id.  Minor deviations from the requirements of § 17.32 of 
this chapter that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Id.  
Consent may be express (i.e., given orally or in writing) or 
implied under the circumstances specified in § 17.32(b) of 
this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  38 C.F.R. § 
3.361(d).  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  Id.  

After the issuance of the statement of the case in September 
2003, VA regulations, governing the adjudication of claims 
for benefits under 38 U.S.C.A § 1151(a) were amended, 
effective September 2, 2004. 69 Fed. Reg. 46,426 (Aug. 3, 
2004) (codified at 38 C.F.R. § 3.361).  This amendment was to 
implement the provisions of 38 U.S.C.A. § 1151 which had been 
amended effective prior to the date that the veteran filed 
this claim.  In that September 2003 statement of the case, 
the RO provided the Veteran with the text of the § 1151 which 
has been effective over the course of his claim and appeal.  
The RO also provided the Veteran with the text of 38 C.F.R. 
§ 3.358 and § 3.3800 which were the unrevised regulations 
implementing the previous version of § 1151.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
In addition, the Board may consider regulations not 
considered by the RO if the claimant is not prejudiced by the 
Board's action in applying those regulations in the first 
instance.  VAOPGCPREC 16-92 (Jul. 24, 1992); VAOPGCPREC 11-97 
(Mar. 25, 1997).

The new regulations implement the current provisions of 38 
U.S.C.A. § 1151.  Controlling law in this case is 38 U.S.C.A. 
§ 1151, the provisions of which that are applicable to this 
claim were in place when the veteran filed his claim in 
December 2001.  The regulations have no retroactive effect 
and, in any event, merely implement existing law.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 
69 Fed. Reg. 25179 (2004).  

The difference between the unrevised and revised versions of 
the regulation is that the unrevised versions implemented the 
pre 1997 version of § 1151 which did not have a proximate 
cause element.  Both versions required that there be 
additional disability actually caused by the VA treatment, 
hospital care, etc.  

In the supplemental statement of the case issued in February 
2009, the RO explained the law that has been in effect since 
the Veteran filed his claim for compensation under § 1151.  
This included an explanation of the proximate cause element.  
This sufficiently informed the Veteran of the law applicable 
to his claim.  Moreover, the Board does not reach the 
proximate cause element in this case because the 
preponderance of the evidence is against a finding that VA 
treatment actually caused additional bladder or kidney 
disability.  The actual cause element was necessary under 
both the previous and current versions of regulations.  

Therefore, the Board finds the VA's notice to the Veteran 
which included the unrevised regulations rather than the 
revised regulation has not resulted in prejudice to the 
Veteran.  See VAOPGCPREC 16-92; VAOPGCPREC 11-97; Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As to most of the issues on appeal, the Veteran has offered 
his own opinion as to the etiology and nature of his claimed 
disabilities or has reported what he alleges he was told by 
medical professionals with regard to his claimed 
disabilities.  This includes his report that he is allergic 
to Naprosyn and Ibuprofen, that he has pes planus as the 
result either or service or as the result of a callous of his 
right great toe, which he had during service and since, that 
he was treated for a renal or bladder disorder during Army 
Reserve duty, that he has hemorrhoids related to his service, 
and that he has hypertension related to his service.  Since, 
these opinions and reports are found for most of his claims, 
the Board will explain the law as to what the Veteran is 
capable of providing evidence of by his own statements.  

The Veteran's statements assigning diagnoses to symptoms 
where those diagnoses are not possible from observations by a 
layperson, and his statements as to the etiology of his 
claimed disabilities, are not competent evidence because he 
has not demonstrated that he has expert medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997);  see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions such as a type of cancer).  Another example 
of a condition for which a layperson's statements cannot 
provide a competent diagnosis is bronchial asthma.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  In short, evidence 
requiring medical expertise does not lend itself to the 
opinion of a layperson.  This is particularly true of issues 
involving the etiology or cause of symptoms.  As stated by 
the Court stated "[s]ignificant in our caselaw is that lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  See Barr v. Nicholson, 21 Vet App. 
303, 307 (2007).  

A layperson is competent to report that of which he or she 
has personal knowledge as gained from observation with his or 
her senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
This includes describing the appearance of tortuous veins, 
which is evidence of varicose veins.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (holding that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation).  A layperson 
is also competent to report a contemporary medical diagnosis.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As to that which a layperson's statements can provide 
competent evidence, it is within the Board's province to 
determine the credibility of that evidence and to determine 
what weight is to be assigned to the evidence.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 
451 F3.d 1331, 1336-37 (Fed. Cir. 2006) ("This is not to say 
that the Board may not discount lay evidence when such 
discounting is appropriate.  Rather, the Board, as fact 
finder, is obligated to, and fully justified in, determining 
whether lay evidence is credible in and of itself, i.e., 
because of possible bias, conflicting statements, etc."); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board has "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence.")  

Merits - kidney and bladder claim

The Veteran first claimed compensation benefits for a bladder 
and kidney disability in a writing received by VA in November 
1999.  In that writing, the Veteran stated as follows 
(original all in upper case letters):  "I wish to file a 
claim for my kidney and bladder damage caused by an improper 
prescription given by the VA doctors.  They did not read my 
records to see that I am allergic (sic) to the ibuprophen and 
napersen (sic)."  

In a writing received by the RO in December 2001, the Veteran 
stated "[r]equest service connection for both feet.  
Attached is medical evidence to support my claim.  Also, 
request service connection for high blood pressure [and] 
prostrate problems."  In a writing received in January 2002, 
the Veteran stated "I filed a claim December 3, 2001.  I am 
clarifying this as a 1151 claim.  My bladder and kidney 
condition and prostate condition is a result of medication 
given to be by the VAMC."  These statements gave rise to a 
claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151.  

In a writing received in April 2002, the Veteran stated as 
follows: "Ft. Hood, Tx I was catheterized and treated in 
1979-80 for a UTI."  The following month, the Veteran 
submitted a writing in which he stated as follows:  "Kidney 
and bladder condition - continue to be treated at VAMC LR.  
This condition has worsened since service.  I was prescribed 
Naprosyn and was allergic to it which caused my kidney and 
bladder condition to worsen."  This gave rise to a claim for 
service connection for kidney and bladder disability.  

In a writing dated in November 2002, the Veteran stated as 
follows: "I was on active duty between 11-24-86/11-23-87 
while in the Reserves.  I was treated at Fort Hood Army 
Hospital for my kidney and bladder."  

During the June 2004 Board hearing, the Veteran described his 
kidney and bladder condition as "I frequently use the 
bathroom in the middle of the night."  Board hearing at 3.  
He also endorsed a statement by his representative 
identifying the condition as frequent urination.  Id.  His 
testimony continued with the Veteran's representative asking 
questions and the Veteran answering, as follows:  

Q. And when did this begin?

A.  It began a long time ago.  I had 
problems with that when I was in the 
military at Fort Hood, Texas.  I figured 
this was a problem, because I had to go 
to the hospital and they catheterized me 
and then they gave me medication.  They 
didn't say exactly what was wrong with 
me.  They gave me medication.  Later on 
when I was there, the primary doctor told 
me - - 

Q. The primary doctor at the VA?

A.  Yes, the primary doctor at the VA.  
He told me that right there was the cause 
of my kidneys, you know.  

Q.  Ibuprofen 800 milligrams caused your 
kidney problems.  

A.  Right.  I've been taking Zantac and 
everything ever since [inaudible].  

Q.  Okay, and it has a disclaimer on here 
to be taken with plenty of water.  You 
took it as directed.  

A.  Yes.  

Q.  Did they test you in any way?

A.  No.  When I came to my appointment, I 
didn't ask the doctor anything.  He's the 
one that just came out and told me.  He 
said, you've been taking Ibuproven.  He 
said that's messed your renal system.  

Q.  So you have a doctor's opinion that 
the taking of the medication that they 
gave you caused this condition.  

A.  Yes.  He said the Ibuprofen.  He 
wrote a letter.  I got a letter and I 
turned it in to you all, what he said.  
When I come before the Board for your 
consideration [inaudible].  

Q.  Okay.  How long did you take it?  

A.  For a long period of time.  It was 
500 milligrams of Ibuprofen.  It was more 
of an acid type of stuff that I was 
taking that was high.  So I came along a 
little bit further.  

Id. at 3-5.  

The Veteran went on to testify that he has urgency, has had 
accidents, and has a daily control problem.  Id at 5.  

In a July 2004 writing, the Veteran reported that he had a 
problem with his lower abdomen while on duty in Fort Hood, 
Texas, was catheterized, given medication, and told to check 
with a doctor at a hospital in Little Rock.  He stated that 
this was the first time that he realized he had a problem 
with his bladder or kidney.  This writing states that this 
was "Summer 1985 - About 1986."  

Associated with the claims file are service treatment records 
which include records of treatment and reports of medical 
examination and medical history from 1970 to 1972 and from 
1976 to 1992.  This latter period encompasses all of the 
Veteran's years of active duty for training and inactive duty 
for training to which he has referred.  

Service treatment records from the Veteran's period of active 
duty from 1970 to 1972 are absent for any mention of a kidney 
or bladder disorder or symptoms.  The August 1972 report of 
separation medical examination includes a normal clinical 
evaluation of his genitourinary system.  

The Board finds that this is evidence that the Veteran did 
not have a disability of the bladder or kidneys during his 
period of active service from1970 to 1972, providing evidence 
against this claim.   

March 1976 and December 1979 reports of medical examination, 
for Army Reserve purposes, indicated normal clinical 
evaluations of the Veteran's genitourinary system.  In 
associated reports of medical history he indicated that he 
did not then have nor had ever had frequent or painful 
urination or kidney stone or blood in urine.  

The Veteran's service treatment records from 1970 to 1972 and 
the March 1976 and December 1979 reports are evidence against 
his claim because they tend to show that he did not have a 
bladder and kidney disability during his period of active 
duty or within one year of separation from that duty.  Hence, 
service connection is not warranted based on this period of 
service or based on a presumption of service connection for 
chronic renal disease.  

Reports of medical examination from August 1984, August 1987, 
and December 1991 document normal clinical evaluations of the 
Veteran's genitourinary system.  The December 1991 
examination report includes a notation that a rectal 
genitourinary exam was within normal limits.  In reports of 
medical history dated in August 1984, August 1987, and 
December 1991, the Veteran indicated that he did not then 
have, nor ever had frequent or painful urination or kidney 
stone or blood in his urine.  

This is evidence against a grant of service connection based 
on the Veteran's Army Reserve service.  The December 1991 
reports of medical examination and medical history are 
particularly probative .  Specifically, the report of medical 
history is very detailed, but conspicuously absent for any 
mention of bladder or kidney symptoms.  In that report, the 
Veteran indicated that he either then had or had previously 
had swollen or painful joints, eye trouble, palpitation or 
pounding heart, cramps in his legs, stomach, liver or 
intestinal trouble, piles or rectal disease, arthritis 
rheumatism or bursitis, painful or trick shoulder or elbow, 
recurrent back pain, foot trouble, paralysis, frequent 
trouble sleeping, and loss of memory or amnesia.  He also 
reported that he did not know if he either then had or had 
ever had scarlet fever, erysipeies, neuritis, or depression 
or excessive worry.  

On the reverse side of the report of medical history form, 
the Veteran indicated that he had been a patient at Baptist 
Medical Center Little Rock for ulcers and back problems and 
at the VA hospital for numbness in his legs and arms.  He 
also reported that he had been treaded by a Dr. "G" for 
back problems, Dr. "B.B." for foot problem, and Dr. "S' 
for arthritis and bursitis.  There are also fourteen lines of 
explanation, by a medical professional, as to the symptoms or 
conditions that he indicated affirmatively on the first page 
of the report.  

These service treatment records from the Veteran's time in 
the Army Reserve are absent for any mention of treatment for 
a bladder or kidney problem.  Moreover, by the Veteran's own 
endorsement in the 1991 report of medical history, he had 
never had painful or frequent urination.  This is evidence 
against his claim for two reasons:

First and most obviously, because his endorsements are 
evidence that he did not have any renal or bladder 
disease or injury during any active or inactive duty for 
training.  

Second, this evidence casts a negative light on the 
Veteran's credibility.  It is unlikely that the Veteran 
would not know, in 1991, that he had frequent or painful 
urination in 1987 or 1988, or for that matter any of the 
other dates that he has alleged.  Given the reports of 
multiple conditions that he affirmatively endorsed on 
that report of medical history, there is no reason to 
believe that he simply left off any symptoms of painful 
or frequent urination.  Much more likely is that he did 
not experience during his Army Reserve service what he 
now alleges.  

As between his report in 1991 and his more recent reports, 
the Board finds the 1991 report more probative.  See Curry v. 
Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).  

More evidence that the Veteran's reports of service 
incurrence of bladder and kidney disability are not credible 
is his inconsistent statements as to when he was allegedly 
treated.  As documented above, the Veteran has variously 
asserted that he was treated at a military facility, for 
either a urinary tract infection or for a condition that he 
does not know what diagnosis was rendered, in either 1979 to 
1980, 1985 to 1986, or 1987 to 1988.  The Veteran does not 
claim three separate catheterizations; rather he simply gives 
three different years.  Obvious to the Board is that the 
Veteran is merely guessing that he was catheterized sometime 
during some service in the Army Reserve.  The dates he 
provided as "active duty between 11-24-86/11-23-87 while in 
the Reserves" he obtained from the document he submitted to 
VA showing his Army Reserve retirement calculations.  

In this regard, in this complex case, it is important for 
both the Veteran and the Court (as noted by the Court itself 
in the January 2008 decision, this case contains an 
"extensive record and complicated procedural history") to 
understand that the veteran has not claimed that he has a 
bladder or kidney disability that began during his period of 
active duty in 1970 to 1972.  Rather, all of the dates that 
he contends he received inservice treatment are dates when 
his service could have only been inactive duty for training 
or active duty for training.  He has not alleged any injury.  
Thus, only a period of active duty for training in which he 
incurred a kidney or bladder disease or a chronic kidney or 
bladder disease was permanently worsened beyond its natural 
progression could give rise to a grant of service connection.  
There is no evidence of record showing that the Veteran 
contracted a chronic bladder or kidney disease during any 
period of active duty for training or that a chronic bladder 
or kidney disease permanently worsened during a period of 
active duty for training.  

That the Veteran was ever treated by catheterization during a 
period of active duty for training is not shown by the 
record.  The inconsistent nature of the Veteran's statements 
as to the alleged dates of catheterization shows that the 
Veteran is not credible or, at the very least, not an 
accurate historian.  The Board finds that the detailed 
reports of a host of other medical complaints, but no mention 
of a catheterization, is evidence that he was not treated for 
what even might have been a bladder or kidney disease during 
Army Reserve duty.  Leaving aside the fact that a mere 
showing of catheterization during a period of active duty for 
training is not, alone, sufficient to establish service 
connection, the Board finds that the Veteran was treated for 
a bladder and kidney disease during any period of active duty 
for training.  The Board makes this finding because the 
Veteran's apparent confusion over even the year of the 
alleged treatment makes it just as likely that the 
catheterization occurred either during inactive duty for 
training (and was not the result of an injury), or during a 
time when he was in neither an active nor an inactive duty 
for training status, if it occurred at all.  

A VA medical certificate dated in September 1983 documents 
the Veteran's report of back pain and that he was prescribed 
250 milligram Naprosyn tables, twice daily.  VA treatment 
notes from March 1987 document the Veteran's report of lower 
left quadrant pain that radiated across the abdomen and had 
worsened in past three days.  Diagnosis was constipation.  
Baptist Medical Center notes from March 1985 show that the 
Veteran complained of pain in the umbilical area.  He was 
tender to palpation in that area and the note states that he 
had abdominal pain of unknown etiology.  

Two pages of what appear to be private treatment notes 
document the Veteran's medical history from 1986 to 1994.  
These notes are signed with initials of "HAG" and "PHJ" 
which appear to be private physicians.  Notes from August 
1994 refer to the Veteran's employment at the VA hospital in 
Fort Roots.  These notes state "Naprosyn was prescribed by 
his Fort Roots doctor and he began having some 
gastrointestinal bleeding.  He is now off of the Naprosyn and 
is on Zantac and this stomach problems have cleared."  

Of note is that there is no record of the Veteran ever having 
genitourinary bleeding or other genitourinary symptoms at any 
time near when he states that he was treated in the military.  
Given that this Veteran reports for medical treatment for a 
variety of symptoms, ranging from constipation to a sore 
callous of the right great toe, if he did symptoms of a 
bladder or kidney disability, the record would likely reflect 
a complaint of such.  

All evidence of record is against a finding that the Veteran 
has a kidney and bladder disability that had onset during his 
active service, resulted from an injury during a period of 
inactive or active duty for training or resulted from a 
disease incurred or aggravated during a period of active duty 
for training.  The Veteran's opinion that a bladder and 
kidney disability was incurred or aggravated during service 
is not competent evidence.  His reports of symptoms and of 
treatment during service of some condition by catheterization 
are competent.  However, these reports are afforded little 
probative weight due to the lack of credibility of the 
Veteran already demonstrated.  His reports made more 
contemporaneous to the alleged treatment, which refer to a 
host of other symptoms but not genitourinary symptoms are 
more probative as to what occurred or did not occur during 
any period of active duty for training or inactive duty for 
training.  

Importantly, based on a detailed review of the Veteran's 
statements over time, the Board finds that the Veteran's 
statements, overall, provide evidence against his own claims, 
clearly indicating inconsistencies that place in serious 
question his credibility with the VA and his value an 
accurate historian. 

In short, the preponderance of the evidence is against a 
finding that the Veteran was even treated for symptoms of a 
bladder or kidney disability during service and it follows 
that the preponderance of the evidence is against a finding 
that he has a bladder or kidney disability which was incurred 
or aggravated during any such service.  Therefore, his appeal 
regarding service connection for a bladder or kidney 
disability must be denied.  

Similarly the evidence of record is against a finding that 
the Veteran has any additional bladder or kidney disability 
resulting from his treatment by VA with Naprosyn or 
Ibuprofen.  

The first evidence of genitourinary symptom comes in July 
1994 when the Veteran was seen for emergency treatment 
complaining of low back pain and frequency of urination.  He 
reported one week history of left flank pain with an increase 
in urination but no burning or dysuria.  He also reported 
that his urine was "dark' and that he had been taking 
Naprosyn for pain.  Rectal examination was positive for 
guaic, prostate was smooth.  An impression was rendered that 
the positive stool guaic (indicative of blood) was due to 
gastritis secondary to nonsteroidal anti-inflammatory drugs.  
Creatine was elevated.  The plan included a gastrointestinal 
consult and to stop Naprosyn.  These notes also indicate that 
the problems had started, what appears to be either one week 
ago.  These records do not attribute the reported urinary 
symptoms, or a bladder or kidney disability to the Veteran's 
use of Naprosyn or any other drug.  The Naprosyn is linked by 
the blood in his stool to gastritis, a gastrointestinal 
symptom, not a genitourinary symptom.  

VA treatment notes from October 1998 indicate that the 
veteran had a small right inguinal hernia.  This was in 
response to his complaint of pain in the right groin.  

Notes from March 1998 show that the Veteran was prescribed 
Naprosyn, 500 milligrams, twice per day for shoulder pain.  A 
June 1998 VA note lists that the Veteran had a history of 
"bleeding" and refers to non steroidal anti inflammatories.  
There is no mention of genitourinary problems.  

Listed on a Medical certificate from February 1996, is that 
the Veteran was allergic to Naprosyn.  This is rather unusual 
as there are no clinical findings and this appears to be 
based on nothing more than the Veteran's report of allergies.  
He complained of itching and was assessed with pruitis.  
There is no mention of Naprosyn anywhere else in the note.  

A note dated in March 2000 from a VA primary care physician, 
"L.B.", M.D. provides as follows:  

Mr. [the Veteran] is . . . followed by me 
at the Little Rock VA hospital.  We found 
that [the Veteran] suffers from mild 
renal insufficiency.  This has been 
documented all the way back to 1994.  He 
relates that while on active duty, he had 
some urologic problem.  Certainly, he has 
a long history of osteoarthritis and it 
has been documented in the past that 
these meds worsened his renal 
insufficiency.  It is well known that 
these meds can possibly cause renal 
insufficiency and the patient relates 
that he had been on this type of 
medication intermittently for several 
years.  Please take this in consideration 
in regards to his compensation and 
pension application.  

A compensation and pension medical record report, signed by a 
physician and dated in May 2000, is of record.  This report 
begins with general information that the Veteran was to be 
evaluated for mild renal insufficiency and kidney and bladder 
damage, secondary to being distributed Naprosyn and 
Ibuprofen, with an allergy to same.  The physician stated 
that the Veteran's claim hinged around an episode during 
which, from 1994 on, he developed gastritis with Naprosyn 
administration.  The physician went on to provide a history 
that the Veteran developed itching and prurutis in later 1995 
or early 1996 and had been previously given Ibuprofen and 
that the Veteran related that Ibuprofen to his itching.  This 
physician also referred to Dr. L.B.'s note that nonsteroidals 
could worsen renal insufficiency.  

This physician reported that at the time of the Veteran's 
presentation with itching he was also on Augmentin and 
Bismuth Subsalicylate for ulcers, and the assessment was that 
he had a reaction to penicillin and was administered Decadron 
and did very well.  The physician found significant that the 
Veteran's baseline creatine in 1994 was 1.8 and that his 
creatinine for the previous two months was stable at 1.5 
to1.6.  He followed this statement with the following:  "His 
allergy to Naprosyn is not, in fact, a true allergy, as it 
only resolved to produce gastroenteritis type symptoms prior 
to his taking Bismuth Subsalicylate and Amoxicillin."

The physician provided further background information stating 
"[h]is injury is secondary to what he describes as urinary 
leakage with significant urge.  He otherwise has no 
significant medical complaints."  

The physician indicated that the Veteran's past medical 
history included benign prostatic hypertrophy, gastritis, and 
multiple injuries of his back and neck as well as a closed 
head injury and multiple admissions for major depression.  

Physical examination revealed a 35 to 40 gram benign 
prostate.  The examiner rendered a two part impression.  
First, that the Veteran's allergic reaction in February 1996 
was likely to the antibiotic and it cannot be shown with any 
definitive nature to be the Naprosyn.  Second, that is renal 
insufficiency is essentially the same as it was prior to the 
episode, though it is true that he should not have received 
nonsteroids with creatinine of 1.5.  He went on to opine that 
the nonsteroids had not caused the Veteran any longstanding 
worsening of his renal condition.  He also stated that the 
Veteran's bladder ailment likely stems from marked outlet 
obstruction and both cervical and lumbar disk disease but 
that there is no known incidence of Naprosyn allergic 
reaction causing urinary incontinence and frequency and 
urgency.  

Under a heading of "PLAN", the examiner stated as follows:  
My recommendation is that: A) He should not have received the 
Motrin, with renal insufficiency, but that he did not, if 
fact, have a true allergy to Naprosyn and Ibuprofen, i.e. 
gastritis; B)  That his renal insufficiency has not 
essentially worsened from his baseline study to current; C)  
That his bladder ailments almost certainly are not related to 
the episode.  

The Board finds that the examination was adequate.  It was 
based on review of the relevant medical history of the 
Veteran.  The examiner clearly based his opinion on 
sufficient facts and data and the nature of the opinion and 
the examiner's credentials as a physician are evidence that 
he reliably applied reliable principles and methods to the 
facts of the case.  Cf. Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295, 302 (2008).  

Because the March 2000 statement from the VA treating 
physician and the May 2000 report from the examining 
physician are in conflict, the Board must weigh the relative 
value of the statements.  In Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993), the Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

Guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts 
or data, whether the opinion was the product of reliable 
principles and methods, and whether the medical professional 
applied the principles and methods reliably to the facts of 
the case.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 
(2008).  "Most of the probative value of a medical opinion 
comes from its reasoning."  Id. at 304.  

The reasoning employed by the physician in rendering the May 
2000 opinion was clearer, more consistent with the other 
evidence of record, and more logical than the March 2000 
opinion from the VA treating physician.  Additionally, the 
May 2000 opinion referred to specific data found in the 
record, and was not speculative.  In contrast, in the March 
2000 opinion, the treating physician stated that it had been 
documented in the past that "these meds" worsened his renal 
insufficiency.  The Board does not find any clear medical 
findings that the Veteran's renal insufficiency worsened due 
to Naprosyn or Ibuprofen.  The reliance on facts not of 
record reduces the probative value of the March 2000 opinion.  
Also, that opinion is speculative in that the physician 
stated that it is well known that these medications "can 
possibly" cause renal insufficiency.  The speculative nature 
of this opinion also reduces the probative value of the 
opinion.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

For these reasons, the Board assigns significantly more 
probative weight to the May 2000 opinion form the examination 
than the opinion rendered by the VA treating physician in 
March 2000.  

The Board finds the opinion rendered by the physician in the 
May 2000 report to be the most probative evidence of record 
and to outweigh the competent evidence favorable to the 
Veteran's claim.  The competent medical evidence favorable to 
his claim amounts to the statement of the physician from 
March 2000.  The Veteran's reports that he has an allergy to 
Naprosyn or Ibuprofen, that these drugs caused or aggravated 
a renal or bladder disability is not competent evidence.  

The Board acknowledges the part of the May 2000 opinion 
noting that the Veteran's urinary symptoms resulted from 
marked outflow restriction and spine disease and that 
treatment notes from as early as January 2000 list that the 
Veteran has benign prostatic hypertrophy.  The RO has 
previously denied benefits for a prostate disability and the 
Board has previously denied an appeal as to claims for 
benefits based on cervical and lumbar spine disabilities.  
Those issues are not before the Board at this time.  

Therefore, the preponderance of the evidence shows that the 
Veteran has no additional disability of the bladder or 
kidneys actually caused by VA treatment.  As such his appeal 
regarding  compensation for such additional disability, under 
the provisions of 38 U.S.C.A. § 1151,  must be denied.  

The evidence as to whether the Veteran has a bladder and 
kidney disability related to his active duty or Army Reserve 
service or caused or aggravated by VA treatment is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Merits - hypertension claim

In a May 2002 writing, the Veteran stated "[h]ypertension - 
during prep for surgery at VAMC LR this condition continued 
from service to present treated at VAMC from service to 
current exam."  

During the June 2004 Board hearing, the Veteran responded to 
questions from his representative as to when he first was 
found to have hypertension.  Board Hearing transcript at 8-9.  
He testified that he did not know that he had high blood 
pressure until he underwent a hernia operation performed at a 
VA medical facility.  Id. at 8.  He testified that he did not 
know when his high blood pressure began.  Id. at 8-9.  He 
testified that this did not occur on active duty and that he 
was no longer in the Army Reserve when he found out that he 
had high blood pressure.  Id. at 9.  

This testimony is evidence against the Veteran's claim 
because it is evidence that the Veteran's hypertension 
occurred long after his active duty ended in 1972, thus long 
after any presumption for chronic disease would be 
applicable, and after his duty with the Army Reserves.  

The Veteran's report of treatment from service to May 2002 
for hypertension is contradicted by the record.  Service 
treatment records from his period of active service in 1970 
to 1972 show no reports of hypertension or reports of high 
blood pressure.  The March 1972 report of separation physical 
examination includes that the Veteran's blood pressure was 
measured as 122 over 80.  There is no annotation indicating 
that this was abnormal.  In the associated report of medical 
history, the Veteran indicated that he did not then have nor 
ever had high blood pressure, providing highly probative 
evidence against his own claim.   

Reports of medical examination from March 1976, December 
1979, August 1984, August 1987, list blood pressure 
measurements of 120 over 70, 104 over 80, 122 over 70, and 
130 over 70, respectively.  None of these reports indicates 
that the Veteran's blood pressure was abnormal or that he had 
hypertension.  In the associated reports of medical history 
he indicated either that he did not then have nor had ever 
had high blood pressure of that he did not know if he then 
had or had ever had high blood pressure.  

A December 1991 report of medical examination includes a 
blood pressure measurement of 124 over 90.  A DA FORM 4676, 
dated in January 1992, documents that the Veteran's blood 
pressure was mildly high and then explains the risk of 
hypertension.  He is not actually found to have hypertension.  
Rather, the report advised the Veteran that his blood 
pressure fell into the "mildly high" category and that he 
should monitor his blood pressure regularly.  Similarly 
recommendations are listed in this report as to the Veteran's 
smoking habits and use of alcohol.  

Assuming, arguendo, that the Veteran had hypertension as 
early as December 1991, there is no evidence of record that 
this resulted from an injury during active or inactive duty 
for training or that it resulted from disease contracted in 
or aggravated by active duty for training.  Indeed, this 
evidence of mildly high blood pressure comes more than two 
years after the Veteran had any active duty for training (the 
one day between November 1988 to November 1989).  

These Army Reserve records are evidence against the Veteran's 
claim for service connection for hypertension.  

VA treatment records show that the Veteran underwent surgical 
repair of a right inguinal hernia in October 2000.  A 
November 2001 VA clinic note documented that the Veteran's 
last recorded blood pressure measurement was 140 over 78.  In 
June 2002, the Veteran's blood pressure was measured as 149 
over 87.  Notes from May 2003 document blood pressure 
measurements of 158 over 76.  Notes from October 2005 contain 
an assessment of hypertension.  These notes are not evidence 
that the Veteran's hypertension is in any manner related to 
his service.  

The preponderance of the evidence is against a finding that 
the Veteran has suffered from hypertension since 1972, or 
that hypertension manifested within one year of separation 
from active service in 1972.  Similarly, there is no evidence 
showing that his current hypertension was somehow contracted 
during a period of active duty for training or resulted from 
an injury during active or inactive duty for training.  
Therefore, his appeal as to this issue must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R.  § 3.102 (2008).  

Merits - pes planus claim

In a writing dated in May 2002, the Veteran stated as 
follows:  "Bilateral pes planus - wear lumbar corset most of 
the time because this condition has caused some of the 
problems with my back."  

In a November 2002 statement, the Veteran reported that he 
was treated for pes planus in the summer of 1973.  He also 
reported that he had been treated by Dr. "B.B." in 1973 or 
1974, and that staff at the Arkansas foot clinic advised foot 
surgery.  

Treatment records from the Veteran's period of active service 
from 1970 to 1972 contain a June 1970 report of intermittent 
symptoms associated with a callous of his right great toe.  
His March 1972 report of separation medical examination 
indicated a normal clinical evaluation of his feet.  In an 
associated report of medical history, the Veteran indicated 
that he either then had or had previously had foot trouble.  
The reverse side of the report references his complaint 
involving his right great toe.  There is no mention of pes 
planus.  

These service treatment records are evidence against his 
claim because the records tend to show that the Veteran did 
not have pes planus at the end of his tour of active service 
in 1972.  

As explained in the "Duties to notify and assist section" 
of this decision, there are no records available from Dr. 
"B.B.".  

VA treatment notes include a December 1976 x-ray report 
following the Veteran's reported symptoms associated with a 
callous of his right great toe.  The report states that the 
joints and soft tissue appeared unremarkable and that weight 
bearing film showed loss of longitudinal arch.  The 
impression was a grossly normal study.  Both feet were x-
rayed in December 1982.  That report indicates that the right 
foot revealed no significant radiographic abnormality.  VA 
treatment records document that the Veteran complained of a 
painful callous under his right great toe in May 1979 and was 
followed in the podiatry clinic through January 1983.  There 
is no mention of pes planus.  

Of note is that the RO denied service connection for a 
disability based on a right great toe callus in an unappealed 
rating decision dated in June 1979.  That issue is not before 
the Board at this time.  

Army Reserve records include December 1979 reports of medical 
examination and medical history.  The report of medical 
examination includes a normal clinical examination of his 
feet, but on the reverse side of the form only his right 
great toe callous is mentioned.  There is no report of pes 
planus.  

A June 1980 sick slip shows that the Veteran had illness in 
the line of duty.  All that is listed in the remarks section 
is "Foot" and that the Veteran should have no physical 
training, light duty, and no boots but should be able to wear 
any shoes, including tennis shoes.  This is not evidence of 
pes planus.  

Reports of medical examination from August 1984, August 1987, 
and December 1991 include normal clinical evaluations of the 
Veteran's feet.  Reports of medical history from those same 
dates include the Veteran's reports that he either then had 
or previously had foot trouble.  In each instance, notations 
refer only to the callous of his right great toe.  These 
records contain no mention of pes planus.  

VA podiatry clinic notes from June to September 1988 document 
that the Veteran had right toe callous, there is no mention 
of pes planus.  

May 1989 treatment notes from the University of Arkansas 
Hospital document that the Veteran reported a 17 year history 
of right great toe pain with recurrent callosities.  There is 
no mention of pes planus.  

Of interest is that in December 1991 the Veteran provided 
testimony at a hearing at the RO in relation to issues not 
currently before the Board.  During that hearing, the Veteran 
testified extensively about his feet but made no mention of 
pes planus.  This is evidence that the Veteran did not have 
pes planus at any time during his service.  

VA treatment notes from December 1998 contain the only 
clinical mention of pes planus.  Prosthetics request was 
initiated for built up insoles.  There is no mention that his 
pes planus was in any way related to his service, or had 
onset prior to December 1998.  

VA physical therapy notes from July 2003 discuss that the 
Veteran reported big toe surgery by a private podiatrist and 
that he had a built up shoe from VA.  The notes indicate that 
there were no records of this and that he had been told that 
his right leg was shorter than his left.  The note was with 
regard to the Veteran's complaints of back pain.  
Objectively, the Veteran was not wearing any orthotics or 
built up shoes.  He was found to have a right lower extremity 
shorter than the left by one-quarter to one-half inch.  There 
was no recommendation for orthotics.  Notes from that same 
month indicate that the Veteran had been given a heel lift to 
try out for treatment of joint pain.  

The Board finds that the preponderance of the evidence shows 
that the Veteran did not have pes planus during his period of 
active service from 1970 to 1972 or for many years 
thereafter.  There is no evidence that an injury during 
inactive duty for training or active duty for training 
resulted in pes planus or that he contracted a disease during 
active duty for training that resulted in pes planus.  

There is no evidence favorable to a finding that the Veteran 
has pes planus related to his service.  All evidence of 
record is unfavorable to the Veteran's claim for service 
connection for pes planus.  Hence his appeal as to this 
matter must be denied.  Because the evidence in this case is 
not even close, there is no reasonable doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A.  
§ 5107(b); 38 C.F.R. § 3.102 (2008).  

Merits - pseudofolliculitis barbae claim

In December 1999, VA received a writing in which the Veteran 
stated "I want to add to my claim falliculitis of the beard 
area as service connected.  This condition started in 
service." 

Service treatment records from both the Veteran's period of 
active duty from 1970 to 1972 and from his Army Reserve 
service contain no mention of pseudofolliculitis barbae and 
no reports of dermatological symptoms of the Veteran's face.  
Skin examination was normal as indicated on reports of 
medical examination from March 1972, March 1976, December 
1979, August 1984, August 1987, and December 1991.  Reports 
of medical history filled out by the Veteran are also of 
record for the same dates with the exception of March 1972.  
In each of these the Veteran indicated that he did not then 
have nor had ever had skin disease.  This is evidence that 
the Veteran did not have pseudofolliculitis barbae at any 
time during his military service and is thus evidence against 
his claim.  

March 1999 VA treatment notes contain the first report of 
beard folliculitis.  A note from the UAMS Medical Center 
dermatology clinic is of record.  This note states that the 
Veteran was seen at the VA dermatology clinic in December 
1999 for folliculitis in the beard area.  VA treatment notes 
from July 2000 report that the Veteran had most inflammatory 
pigmentation his face.  He was diagnosed with 
pseudofolliculitis barbae and told that options included 
longer beard growth and use of an electric razor.  None of 
these reports indicate that the Veteran's pseudofolliculitis 
barbae had onset earlier than 1999 or that this condition was 
at all related to his service.  

The Veteran's consistent reports of no skin disease and the 
consistent normal clinical evaluations of the Veteran's skin, 
from 1972 to 1991, are more probative as to whether the 
Veteran had pseudofolliculitis barbae during any of his 
service than is his report that he had this condition since 
service.  

Having weighed all of the relevant evidence of record, the 
Board finds that the Veteran's report that he has had 
pseudofolliculitis barbae since service is outweighed by the 
normal clinical evaluation of the Veteran's skin at the time 
of his separation from active duty in August 1972, the lack 
of any reports of symptoms of pseudofolliculitis barbae 
during that period, the normal clinical evaluations of his 
skin during his time with the Army Reserves, and his 
acknowledgment in reports of medical history that he did not 
have any skin disease.  For this reason, his appeal as to 
this issue must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Merits and new and material evidence - hemorrhoids claim

Service connection for hemorrhoids was denied in a rating 
decision dated in December 1972.  This decision and notice as 
to the Veteran's appellate rights were mailed to him in 
February 1973.  Because the Veteran did not initiate an 
appeal to the Board that decision became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

In October 2005, the Veteran filed a claim in which he 
requested that VA reopen his claim for service connection for 
hemorrhoids.  He argued that he was diagnosed with 
hemorrhoids less than three months after leaving service and 
that this was within one year of separation from active 
service.  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
Hence, before reaching the issue of whether service 
connection is warranted, the Board must first determine 
whether the claims may be reopened.  See Elkins v. West, 12 
Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A.  
§ 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim, as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In the December 1972 rating decision, the RO stated that 
there was no report of hemorrhoids in service.  In the 
accompanying letter, the RO informed the Veteran that 
hemorrhoids were not incurred in or aggravated by service.  
Thus, to reopen the claim, evidence added to the record since 
December 1972 must tend to show that hemorrhoids were 
incurred in or aggravated during the Veteran's service.  

Since the December 1972 decision, the Veteran has had active 
and inactive duty for training with the Army Reserve.  Hence, 
any indication of hemorrhoids since December 1972 would raise 
a reasonable possibility of substantiating his claim as it is 
at least possible that he could have incurred injury during 
inactive duty for training or injury or disease during active 
duty for training that resulted in hemorrhoids.  As explained 
below, there is evidence of record from after December 1972 
that the Veteran has hemorrhoids.  Therefore the Board will 
reopen his claim.  

Given that the RO did not reopen the Veteran's claim for 
hemorrhoids, the Board must consider whether adjudicating the 
claim on the merits at this time would result in unfair 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Although the RO did not reopen the claim, 
the RO noted in the July 2006 statement of the case and in 
the February 2009 supplemental statement of the case that all 
evidence of record had been considered.  The RO addressed the 
Veteran's only contention, i.e., that service connection was 
warranted based on hemorrhoids found several months after 
separation from active duty in 1972.  The Veteran was 
provided with notice of the evidence needed to reopen the 
claim.  For these reasons, the Board finds that the Board's 
adjudication of his claim on the merits will not result in 
prejudice to the Veteran resulting from how his claim was 
adjudicated by the RO.  

Service treatment records from the Veteran's period of active 
service from 1970 to 1972 contain no reports of hemorrhoids.  
The August 1972 report separation medical examination 
indicates a normal evaluation of the anus and rectum.  This 
is evidence that hemorrhoids did not have onset during his 
active service from 1970 to 1972.  

In November 1972, the Veteran underwent a VA examination 
during which was found one small asymptomatic combined 
external and internal hemorrhoid.  This is not evidence that 
his hemorrhoids were related to the Veteran's active duty.  

In February 1976, the Veteran presented at a VA facility with 
complaints of bright red rectal bleeding and history of 
hemorrhoids.  No external hemorrhoids or bright red blood was 
found on examination but an impression of internal 
hemorrhoids was rendered.  A note from the following month 
indicated that the Veteran was asymptomatic and rectal 
examination revealed no significant abnormalities.  This is 
not evidence that his hemorrhoids were related to active duty 
or to his Army Reserve service.  

VA treatment records from November 1979 documented that the 
Veteran reported that he had not had a bowel movement for 4 
days, drank prune juice and had a small bowel movement the 
night before.  Rectal examination revealed a small mass which 
was describes ad "may be granulation tissue or fissure."  
Another note provides a diagnosis of hemorrhoids.  There was 
no mention of onset earlier than November 1979.  Again, this 
is not evidence that the Veteran's hemorrhoids are related to 
service. 

Reports of medical history from August 1984 to December 1991 
contain the Veteran's reports that he either then had or had 
previously had piles or rectal disease.  Although these 
reports of medical history and the VA treatment records are 
evidence that the Veteran had or has hemorrhoids, there is no 
evidence that the hemorrhoids had onset during his active 
service.  

Importantly, there is no evidence that the Veteran's 
hemorrhoids were the result of an injury during inactive or 
active duty for training or as the result of disease 
contracted or aggravated during any period of active duty for 
training.  The reports of medical examination from the period 
from August 1972 to December 1991 all contain normal anus and 
rectum examinations.  This is evidence that the Veteran did 
not have chronic hemorrhoids that were caused or aggravated 
by a period of active duty for training or caused by an 
injury during inactive duty for training.  

In the claim received n October 2005 the Veteran referred to 
his diagnosis of hemorrhoids within one year of separation 
from active service.  Chronic diseases are presumed to have 
been incurred during service if manifested to a compensable 
degree within a stated time period.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307.  These diseases are defined in 38 U.S.C.A. 
§ 1101(3) and in 38 C.F.R. § 3.309(a).  Hemorrhoids are not 
listed as such chronic disease.  Therefore, the presumption 
does not apply.  

This presumption, when it applies, operates to remove the 
burden of proving service incurrence of the disease.  For a 
disease to which the presumption applies, the disease is 
considered to have been incurred or aggravated during service 
even if there is no evidence or record of such disease during 
service.  By the statutory and regulatory language, this 
presumption does not extend to all diseases.  Here, there is 
no evidence or record of hemorrhoids during service and no 
competent evidence that the hemorrhoids had onset during 
service.  Indeed, the Veteran's assertions that he was 
diagnosed with hemorrhoids months after service, while not 
dispositive, are evidence unfavorable to the claim.  More 
probative is that hemorrhoids were not found on the anus and 
rectum evaluation at separation from service.  

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran's hemorrhoids had onset 
during his period of active service which ended in August 
1972.  There is no indication that any hemorrhoids from which 
he may suffer were the result of injury during inactive or 
active duty for training or disease contracted or aggravated 
during any period of active duty for training.  Therefore his 
appeal as to this issue must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Notice mandated by the VCAA must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Even if content complying notice is sent to the claimant 
after the initial unfavorable decision on the claim by the RO 
a timing defect remains.  Under such circumstances, VA's duty 
to notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

In the January 2008 Memorandum Decision, the Court explained 
that in the decision previously issued by the Board in this 
matter, the Board referred to November 2003 and July 2005 
letters as providing VCAA notice requirements but that the 
record did not contain a July 2005 letter and the November 
2003 letter referred to claims other than those for service 
connection for hypertension, pseudofolliculitis barbae, and 
pes planus and was thus insufficient to provide VCAA notice 
as to those claims.  

The Court also stated that a fourth element of notice, 
imposed by 38 C.F.R. § 3.159, had not been addressed in any 
letter.  That regulation provided that VA must request that 
the claimant submit any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159 (2007).  
Subsequent to the January 2008 Memorandum Decision, VA 
amended amended § 3.159.  See 73 Fed. Reg. 23353 (April 30, 
2008).  That amendment to § 3.159 removed the requirement 
that VA request that the claimant submit any evidence in the 
claimant's possession that pertains to the claim.  Id.  The 
effective date of the amendment was May 30, 2008 and the 
amendment applies to applications for benefits before VA on 
or filed after May 30, 2008.  Id.  The Veteran's applications 
for service connection for hypertension, pes planus, 
pseudofolliculitis barbae, and a kidney and bladder disorder 
was before VA on May 30, 2008 and thus the amendment applies 
to these issues.  Therefore, this fourth element of notice 
does not apply to the Veteran's claims for service connection 
pes planus, hypertension, pseudofolliculitis barbae, or for 
his claims for benefits for disability due to a bladder and 
kidney disease or hemorrhoids.  

Additionally, the Court remanded the matter because the 
Secretary failed to rebut a presumption that the VCAA notice 
errors were prejudicial to the claimant.  This presumption 
was imposed by the Federal Circuit in Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Since that January 2008 
Memorandum Decision, the U.S. Supreme Court has determined 
that the claimant, not VA, has the burden of demonstrating 
that an error in VCAA notice resulted in prejudice to the 
claimant and that there is no presumption of prejudice with 
regard to VCAA notice error.  Shinseki v. Sanders, No. 07-
1209 (U.S. Supreme Court, April 21, 2009).  

The Board now turns to an explanation of the notice provided 
to the Veteran, the defects in that notice, and why the 
defects that have not been cured amount to no more than 
harmless error.  

The Veteran filed his claims for service connection for pes 
planus and pseudofoliculitis barbae in May 2001.  In December 
2001, VA received a writing from the Veteran requesting 
service connection for hypertension and for prostate 
problems.  In January 2002, VA received another writing from 
the Veteran in which he referred to the December 2001 
writing, stating that he was clarifying this a § 1151 claim 
and "[m]y bladder and kidney condition and prostate 
condition is a result of medication given to me by the 
VAMC."  

In a January 2002 rating decision, the RO refused to reopen 
the claim for a kidney and bladder condition and 
pseudofolliculitis barbae finding that new and material 
evidence had not been submitted since the claims were denied 
in July 2000.  In that decision the RO also denied 
compensation under § 1151 for a prostate condition and denied 
service connection for hypertension and pes planus.  

In October 2003, the RO sent a letter to the Veteran and his 
representative that addressed his claims for service 
connection for a kidney/bladder condition, hypertension, 
pseudofolliculitis barbae, and pes planus.  In that letter, 
the RO told the Veteran that his claim for compensation under 
§ 1151 had previously been denied and that new and material 
evidence was required to reopen the claim.  He was provided 
with a definition of new and material evidence, although the 
letter provided a definition of "material" evidence that 
was not entirely correct, given that the definition had been 
amended in August 2001, prior to receipt of his claim to 
reopen in December 2001.  He was not told the basis for the 
last final denial of his claim.  This letter did provide the 
Veteran with notice as to what evidence was needed to 
substantiate the underlying claim for compensation under § 
1151.  

This letter also informed the Veteran of the evidence needed 
to substantiate a claim for service connection for 
hypertension, pseudofolliculitis barbae, and pes planus, as 
well as his and VA's respective duties in obtaining the 
evidence.  Finally, he was given notice of the evidence 
needed to establish service connection, in general.  A 
reasonable person would understand that this general notice 
applied to the claim for service connection for a bladder and 
kidney disability as well as any other disability.  This 
letter also provided the Veteran with notice as to the 
evidence needed to substantiate the underlying claim for 
compensation for a kidney and bladder disability under § 
1151.  

In September 2004, the RO sent the Veteran and his 
representative a letter providing VCAA notice with regard to 
his § 1151 claim for a kidney and bladder disability.  In 
that letter, the RO provided the Veteran with the definition 
of new and material evidence applicable to his claim and 
informed the Veteran as to why his claim was previously 
denied.  This letter provided the Veteran notice as his and 
VA's respective duties in obtaining evidence.  

In February 2005, the RO sent another letter to the Veteran 
and his representative.  This letter addressed the Veteran's 
claims for compensation under § 1151 for a bladder/kidney 
disability, and entitlement to service connection for 
hypertension, pseudofolliculitis barbae, and pes planus.  
This letter provided specific and comprehensive notice as to 
the evidence needed to substantiate the Veteran's claim for 
compensation under § 1151 for a bladder and kidney 
disability.  He was also given notice as to the evidence 
needed to establish service connection, although, unlike his 
claims involving pseudofolliculitis barbae, hypertension, and 
pes planus, his claim for compensation for a bladder/kidney 
disability was not specifically listed as a claim for service 
connection.  Again, he was told of his and VA's respective 
responsibilities in obtaining evidence.  

In the November 2005 decision, the Board reopened the 
Veteran's claim for entitlement to compensation under the 
provisions of § 1151.  

In April 2008 and in October 2008, the AMC sent letters to 
the Veteran and his representative referencing his claims for 
service connection and for compensation under § 1151 for a 
bladder/kidney disability and his request to reopen a claim 
for entitlement to ser4vice connection for hemorrhoids.  
Although the April 2008 letter referred to the claim 
regarding hemorrhoids on the first page, the letter went on 
to inform the Veteran that he had previously been denied 
service connection for hypertension and that new and material 
evidence was required to reopen that claim.  This was 
incorrect.  The denial of service connection for hypertension 
referred to in the April 2008 letter occurred in a January 
2002 rating decision mailed to the Veteran in February 2001 
and is the rating decision currently on appeal.  

Realizing the mistake, the AMC sent to the Veteran and his 
representative the letter in October 2008.  In that letter, 
the AMC provided the Veteran with notice as to the evidence 
needed to substantiate his claim for service connection for a 
bladder and kidney disability.  This letter also provided 
notice that the Veteran's claim for service connection for 
hemorrhoids had been previously denied in February 1973 and 
that new and material evidence was needed to reopen that 
claim.  This letter provided the correct definition of new 
and material evidence and informed the Veteran of the reason 
that service connection for hemorrhoids was previously 
denied.  At the end of that statement regarding the evidence 
needed to reopen the claim for service connection for 
hemorrhoids, the AMC directed the Veteran to the attached 
pages entitled "What the Evidence Must Show" and "How You 
Can Help and How VA Can Help You."  The page entitled "What 
the Evidence Must Show" details the evidence needed to 
establish service connection.  This sufficiently provided the 
Veteran with notice as to the evidence needed to substantiate 
the underlying claim for service connection for hemorrhoids.  
The page entitled "How You Can Help and How VA Can Help 
You" provided the Veteran with notice as to his and VA's 
respective duties in obtaining evidence.  

This October 2008 letter also provided notice as to how VA 
assigns disability ratings and effective dates, in the event 
that entitlement to benefits is established.  

In a supplemental statement of the case issued in February 
2009, the AMC readjudicated the Veteran's claims for service 
connection for a kidney and bladder disorder, and for 
compensation under § 1151 for that claimed disability, 
denying both claims.  The AMC also readjudicated the claim to 
reopen the previously denied claim for service connection for 
hemorrhoids, finding that no new and material evidence had 
been submitted.  

With regard to the claims for service connection for 
hypertension, pseudofolliculitis barbae, and pes planus, the 
October 2003 and February 2005 letters provided the Veteran 
with all required VCAA notice other than notice as to how VA 
assigns disability ratings and effective dates in the event 
that service connection is established.  Although the notice 
was not provided prior to the initial unfavorable 
adjudication of the claims by the RO, the RO issued a 
supplemental statement of the case in April 2005, after the 
notice was sent.  The Veteran had ample opportunity to 
respond to that notice.  Hence the timing error was cured.  

Notice as to how VA assigns disability ratings and effective 
dates is still lacking with regard to the claims for service 
connection for hypertension, pseudofolliculitis barbae, and 
pes planus.  However, as the RO denied service connection and 
the Board here denies the appeal, no effective date or 
disability rating will be assigned with regard to the claimed 
disabilities.  As such no prejudice can result to the 
claimant by the lack of notice as to these elements.  For 
these reasons, it is not prejudicial to the Veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

Taken together, the October 2003 and October 2008 notice 
letters provided all VCAA notice required for the Veteran's 
claim for service connection for a kidney and bladder 
disability.  Although this notice was not complete prior to 
the initial adjudication of the claim by the RO, the AMC 
issued a supplemental statement of the case in February 2009 
curing that timing defect.  

As to the claim for compensation under the provisions of § 
1151, the September 2004 and February 2005 taken together, 
provided the Veteran with the required VCAA notice other than 
as to how VA assigns disability ratings and effective dates 
in the event that the claim is granted.  Because the RO 
denied these claims and the Board here denies the appeal, no 
effective date or disability rating will be assigned.  As 
such, the lack of notice as to these elements cannot result 
in prejudice to the Veteran.  

As to the claim regarding the Veteran's hemorrhoids, 
sufficient notice was provided by the October 2008 letter.  
Again, this letter came after the initial adjudication by the 
RO but the RO readjduicated the matter in the February 2009 
supplemental statement of the case, thus curing the timing 
error.  

All parties of this case are asked to look at this complex 
case as whole.  The Board finds that in the totality of the 
circumstances, based on multiple letters over many years, a 
review of the record, as well as the Veteran's own statements 
to the RO, Board, and Court, as well as those of his 
representative, the Veteran has been clearly provided 
adequate notice. 

In summary, the Board finds that there are no remaining 
defects in VCAA notice that amount to more than harmless 
error and there is thus no reason to further delay 
adjudication by remanding the matter for additional notice.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

VA has obtained the Veteran's service treatment records, both 
from his active service from August 1970 to August 1972 and 
from his association with the Army Reserve.  VA has also 
obtained records of inpatient and outpatient treatment at VA 
facilities.  As to private medical records, associated with 
the claims file are treatment records from "C.L.J.", M.D.; 
records from 1978 to 1990 submitted by the Veteran but 
without an indication of the treating facility or 
practitioner; treatment records with signing initials of 
"J.S.C." and "A.B."; records from the Arkansas Foot 
Clinic, the Baptist Medical Center, and the University 
Hospital of Arkansas.  

A VA FORM 21-4142 AUTHORIZATION AND CONSENT TO RELEASE 
INFORMATION TO THE DEPARTMENT OF VETERANS AFFAIRS (VA) dated 
in July 2003 lists a Dr. "B.B." with an address on Georgia 
Avenue in Little Rock Arkansas.  The Veteran also stated that 
he did not have the doctor's address and that the last time 
he saw the doctor he was on Fair Parke St. off Markem street 
in West LR AK.  

VA requested records from Dr. B.B. based on the address the 
Veteran provided.  In the Statement of the Case issued in 
September 2003, the RO listed, under EVIDENCE, "A letter 
dated July 7, 2003 was sent to Dr. [B.B.] requesting copy of 
treatment records.  They replied on July 11th reporting that 
they had no record of treating the Veteran."  There was no 
mention of what additional steps would be taken to secure the 
evidence.  See 38 U.S.C.A. § 5103A.  However, a reasonable 
person would understand that since the physician's office had 
responded that they had no records of the Veteran there was 
nothing else to be done.  The Veteran could not have been 
prejudiced by the VA not telling him that no additional 
efforts would be expended to obtain records that did not 
exist.  

Furthermore, during a hearing conducted at an RO in November 
1991, the Veteran referred to his treatment by Dr. B.B. in 
which he reported treatment of a callous of his toe.  1991 RO 
hearing transcript at 7.  Although the Veteran provided 
extensive testimony about his feet during that hearing, he 
did not mention pes planus.  Therefore, it is extremely 
unlikely that records from Dr. B.B. would be relevant to the 
Veteran's claim for service connection for pes planus because 
the Veteran did not know he had pes planus at the time of the 
alleged treatment by Dr. B.B. or for years thereafter.  

In May 2005, VA provided the Veteran a medical examination 
and obtained a medical opinion with regard to whether any 
kidney or bladder disability was caused by VA treatment.  

VA has not afforded the Veteran medical examinations or 
obtained medical opinions with regard to his claims for 
service connection for pes planus, hypertension, a bladder 
and kidney disability, hemorrhoids, or pseudofolliculitis 
barbae.  All evidence of record indicates that these 
disabilities were not present during the Veteran's period of 
active service from 1970 to 1972.  His Army Reserve records 
show no instances of injuries and the Veteran does not 
contend that he suffered any injury during this service.  The 
evidence does not establish that any of these claimed 
disabilities or symptoms of these claimed disabilities were 
present during any period of active duty for training.  For 
these reasons, VA has no duty to afford the Veteran an 
examination or obtain an opinion with regard to these claims.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for hemorrhoids is 
reopened.  

Service connection for hemorrhoids, a bladder and kidney 
disability, pseudofolliculitis barbae, pes planus, and 
hypertension is denied.  

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
bladder and kidney disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


